Case 1:20-cv-01083-JTN-PJG ECF No. 10-5, PageID.479 Filed 11/14/20 Page 1 of 6




          EXHIBIT 5
Case 1:20-cv-01083-JTN-PJG ECF No. 10-5, PageID.480 Filed 11/14/20 Page 2 of 6




                              STATE OF MICHIGAN
             IN THE THIRD CIRCUIT COURT FOR THE COUNTY OF WAYNE

CHERYL A. COSTANTINO and EDWARD
P. MCCALL, JR.,

            Plaintiffs,
       v.                                           Case No. 20-014780-AW

CITY OF DETROIT; DETROIT ELECTION
COMMISSION; JANICE M. WINFREY, in
her official capacity as the CLERK OF THE
CITY OF DETROIT and the Chairperson of
the DETROIT ELECTION COMMISSION;
CATHY M. GARRETT, in her official
capacity as the CLERK OF WAYNE
COUNTY; and the WAYNE COUNTY
BOARD OF CANVASSERS,

            Defendants,
       v.

MICHIGAN DEMOCRATIC PARTY,

          [Proposed] Intervenor Defendant.
____________________________________/


                          AFFIDAVIT OF DONNA M. MACKENZIE

       I, Donna M. MacKenzie, having been duly sworn according to law, do hereby depose and

state as follows.

       1.      I am at least 18 years of age and have personal knowledge of the below facts, which

are true and accurate to the best of my knowledge and belief.

       2.      I am a U.S. citizen and a resident of and registered voter in Michigan. I am an

attorney licensed in Michigan and currently practice with the law firm of Olsman MacKenzie

Peacock & Wallace.




                                                1

Case 1:20-cv-01083-JTN-PJG ECF No. 10-5, PageID.481 Filed 11/14/20 Page 3 of 6




        3.      On Wednesday, November 4, 2020, I served as a credentialed challenger for the

Michigan Democratic Party at TCF Center in Detroit, Michigan, where Detroit’s absent voter

ballots were counted. I was present at TCF Center from approximately 9:00am until 2:30pm.

        4.      The ballot counting process was very transparent. Each ballot counting table had

six election workers, each of whom had a specific task that would be performed for each ballot.

For example, one worker would open the envelope, another would remove the ballot from the

secrecy sleeve, and so on. Each table also had a computer monitor, which was angled in the corner

of the table so that all observers could see it.

        5.      When issues were raised by challengers, they were immediately brought to the

attention of supervisors, who calmly and politely addressed the issues and allowed the challengers

and observers to view the ballots. Although some challengers had to be admonished not to touch

the ballots, they were given the opportunity to look at ballots whenever issues arose.

        6.      My impression was that, throughout the approximately five-and-a-half hours I

served at TCF Center, there were many more Republican Party challengers than Democratic Party

challengers. There were certainly more Republican challengers when I left around 2:30pm.

        7.      Challengers were allowed to move freely about the facility and observe ballot

counting. Although social distancing requirements were sometimes observed, all of the counting

occurred in full view of the challengers. There were more than enough challengers to have

observers at each table, and I recall that at one point, approximately 10 Republican challengers

were gathered around a table where no ballots were actively being processed because all of the

counting tables that were actively processing ballots were adequately staffed.

        8.      In addition to viewing counting myself, I also spoke with other challengers, both

Democrats and Republicans, about their experiences and what they saw in the facility.



                                                   2

Case 1:20-cv-01083-JTN-PJG ECF No. 10-5, PageID.482 Filed 11/14/20 Page 4 of 6




        9.         Any time a question was asked or an issue raised by a challenger, a crowd would

gather and word would spread through the facility very quickly.

        10.        I saw no evidence of election workers backdating absentee ballots or otherwise

processing invalid absentee ballots, and I did not hear of anyone else witnessing or challenging

such activities.

        11.        I saw no evidence of election workers processing or counting ballots from voters

who were not included in the Qualified Voter File or supplemental sheets or assigning ballots to

random names in the system, and I did not hear of anyone else witnessing or challenging such

activities.

        12.        I saw no evidence of election workers using false information or incorrect birthdays

to process absentee ballots, and I did not hear of anyone else witnessing or challenging such

activities.

        13.        I saw no evidence of election workers neglecting to verify the signatures on

absentee ballots before processing them, and I did not hear of anyone else witnessing or

challenging such activities.

        14.        I saw no evidence of election workers removing ballots from their secrecy sleeves

before deciding whether the ballots should be processed, and I did not hear of anyone else

witnessing or challenging such activities.

        15.        I saw no evidence of election officials processing or counting ballots received after

the election deadline or falsely reporting that late ballots were received on time, and I did not hear

of anyone else witnessing or challenging such activities.

        16.        I saw no evidence of election officials refusing to record challenges or challengers

being asked to leave after voicing challenges, and I did not hear of anyone else witnessing or



                                                     3

Case 1:20-cv-01083-JTN-PJG ECF No. 10-5, PageID.483 Filed 11/14/20 Page 5 of 6




challenging such activities. I frequently saw Republican challengers who asked for ballot numbers

and wrote those numbers down on their own personal notepad, but they did not voice any challenge

to the ballots. At no point did I witness a ballot challenge going unrecorded or unaddressed by

election workers.

       17.     I saw no evidence of election officials locking challengers out of the facility so they

could not observe the process, and I did not hear of anyone else witnessing such activities. While

some challengers waited outside when the room was at capacity, at no point did I witness or hear

of any counting that occurred without challengers present.

       18.     I saw no evidence of election workers duplicating ballots without allowing

challengers to check the accuracy of the duplication, and I did not hear of anyone else witnessing

such activities. In fact, when I did witness a duplication, the election workers went out of their way

to make sure the challengers could view the ballot. Although challengers were not permitted to

touch the ballot, election officials offered to move the ballot around the table and flip it over so

that everyone could get a clear look at it.

       19.     I saw no evidence of unsecured or otherwise questionable ballots being delivered

to TCF Center, and I did not hear of anyone else witnessing or challenging such activities.

       20.     I decided to leave around 2:30pm because most of the counting had stopped. By

that time, it seemed that fewer than half of the counting tables were still processing ballots.

       21.     I observed frequent objectionable behavior on the part of Republican challengers.

For example, I saw Republican challengers (identifiable because they were wearing wristbands or

lanyards) approach tables for the sole purpose of attempting to slow down the process and

intimidate election workers. By the time I left at 2:30pm, the atmosphere in the TCF Center had

grown tense and the Republican challengers had become more aggressive.



                                                  4

Case 1:20-cv-01083-JTN-PJG ECF No. 10-5, PageID.484 Filed 11/14/20 Page 6 of 6




       22.      In short, what I witnessed in the TCF Center was an organized, methodical, and

completely transparent process. The only issues I saw were problems caused by the Republican

challengers, who frequently engaged in disruptive, intimidating, and aggressive behavior.

       23.      Further, Affiant sayeth not.




                                                                   11/11/2020

Donna M. MacKenzie                                                        Date




                                                         11th
Subscribed and sworn to (or affirmed) before me on this ______ day of November, 2020.




______________________________________________
      _________
             _ _______________
                          Electronic Notary Public
Notary Public

                           Notarized online using audio-video communication




                            05/21/2024
My commission expires on _________________________. 




                                               5
